In a proceeding to confirm an arbitration award, in which respondents cross-moved to vacate or modify the said award, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered April 1, 1976, which denied its application, granted the cross motion and vacated the award. Judgment reversed, on the law, without costs or disbursements, application to confirm the award granted, except that paragraph three thereof is not confirmed, and cross motion denied, except as to paragraph three. We do not agree with Special Term that respondents’ rights to due process were violated. Upon the oral argument of this appeal, petitioner agreed that paragraph three of the award, which required that a letter be sent to "all persons” who had attended respondents’ Weight Watchers classes "during the period 1973 through and including September 1, 1975” (estimated at 200,000), should not be confirmed. Respondents agree that the arbitrators’ findings as to the violations alleged were correct. Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.